MEMORANDUM OPINION
BUSSEY, Presiding Judge:
This is an original proceeding wherein James Franklin Smith, an inmate of the State Penitentiary, seeks his release from confinement where he is currently incarcerated by virtue of a judgment and sentence rendered against him in the District Court of Oklahoma County.
We observe at the outset that petitioner entered a plea of guilty, did not request a trial, and was represented by the Public Defender, Mr. William Monger, at his sentencing.
The sole ground upon which the petitioner seeks his release is that he was not represented by counsel at his initial appearance before a magistrate and at preliminary examination. The situation here presented is precisely the same as that presented in Winchester v. State, Okl.Cr., 403 P.2d 257, wherein this Court stated:
“ * * * that when the petitioner and' his attorney entered a plea to the charge in the District Court, and did not subsequently withdraw said plea or request a preliminary hearing, such conduct amounted to a waiver.”
In accordance with Winchester v. State,, supra, we are of the opinion that the writ prayed for should be, and the same is hereby denied.
NIX and BRETT, JJ., concur.